IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT NASHVILLE                 FILED
                                 MAY 1998 SESSION
                                                                September 18, 1998

                                                              Cecil W. Crowson
STATE OF TENNESSEE,                        *      No. 01C01-9705-CC-00175 Clerk
                                                            Appellate Court

                Appellant,                 *      Williamson County

vs.                                        *      Hon. Henry Denmark Bell, Judge

LONNY D. HAZELWOOD,                        *      (Rule 9, Interlocutory Appeal)

                Appellee.                  *




                               CONCURRING OPINION

       I concur in the result reached by the majority, I write separately only to

express my belief that at most this record demonstrates negligence on the part of

the district attorney’s office in making the blood alcohol test results available to the

defense in a timely fashion. While this negligence did in fact deprive the defendant

of the means to conduct a full defense to the charges against him, I find no

evidence of bad faith on the part of the prosecutor’s office as suggested by the

majority’s reference to State v. Golden, 941 S.W.2d 905 (Tenn. Crim. App. 1996).

Nevertheless, the defendant must not be denied, even through negligence, of the

ability to defend himself. I therefore concur that the judgment of the trial court must

be affirmed.



                                           ______________________________
                                           JERRY L. SMITH, JUDGE